
	
		I
		112th CONGRESS
		2d Session
		H. R. 4454
		IN THE HOUSE OF REPRESENTATIVES
		
			April 19, 2012
			Mr. Fleischmann
			 introduced the following bill; which was referred to the
			 Committee on Oversight and Government
			 Reform
		
		A BILL
		To require the approval by the head of an agency for any
		  conference costing more than $25,000, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Agency Conferences and Conventions
			 Operating Under Necessary Transparency Act of 2012 or the
			 ACCOUNT Act.
		2.Agency conference
			 requirements
			(a)Agency head
			 approval requiredAny
			 conference costing more than $25,000 must be approved in writing by the head of
			 the relevant agency before the date on which such conference occurs. The head
			 of an agency may only approve such conference if the head determines that the
			 conference is necessary to the core mission of the agency.
			(b)Publication of
			 statement requiredNot later
			 than 30 days after the date of a conference described in subsection (a), the
			 head of the agency shall publish on the website of such agency a summary of the
			 conference that includes the purpose and total cost of the conference and the
			 cost per employee that attended the conference.
			(c)Report to
			 CongressNot later than
			 December 31 of each year, the head of each agency shall submit a report, for
			 the previous fiscal year, to the relevant committees of the Congress that
			 includes a list of each conference approved pursuant to subsection (a) and with
			 regard to each such conference, the following:
				(1)A
			 summary of the purposes and goals.
				(2)A
			 description of the conference activities that accomplish such purposes and
			 goals.
				(3)The total
			 cost.
				(4)The cost per
			 government employee.
				(d)ExclusionThe
			 requirements of this section shall not apply—
				(1)to the armed
			 forces;
				(2)with respect to
			 law enforcement activity; and
				(3)with respect to
			 any conference that the head of the agency determines is classified or related
			 to national security.
				(e)DefinitionsIn
			 this section:
				(1)AgencyThe term agency has the
			 meaning given that term in section 551 of title 5, United States Code.
				(2)Armed
			 forcesThe term armed
			 forces has the meaning given that term in section 2101 of title 5,
			 United States Code.
				(3)ConferenceThe term conference means a
			 meeting of 40 or more employees that is located more than 50 miles from the
			 workplace of at least 20 or more of such employees.
				(4)EmployeeThe
			 term employee has the meaning given that term in section 2105 of
			 title 5, United States Code.
				
